ORDER
PER CURIAM.
Movant, Robert Watts, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an eviden-tiary hearing. We previously affirmed Movant’s convictions for second-degree murder in violation of section 565.021.1(1), RSMo 2000, armed criminal action in violation section 571.015, RSMo 2000, and two counts of unlawful use of a weapon in violation of section 571.030, RSMo 2000. State v. Watts, 9 S.W.3d 641 (Mo.App. E.D.1999). He now contends his trial counsel provided ineffective assistance by failing to request a jury instruction on the lesser-included offense of voluntary manslaughter.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).